Citation Nr: 0807604	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right 
lower extremity neurological impairment.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to 
January 17, 2006, and higher than 40 percent from January 17, 
2006 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 1969 
and from April 1971 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2004, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folder.  

In December 2004, the Board remanded these issues for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.

The Board notes that the veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU) was granted by 
the RO in August 2007.  The veteran has not appealed that 
decision.


REMAND

In the December 2004 Remand, the Board noted that the veteran 
had alleged that he had left foot drop associated with his 
service-connected back disability and that he 
was unemployable due to his service-connected disabilities.  
The Board instructed that these matters should be addressed 
by the RO before the Board decides the issues on appeal, and 
specifically instructed that the RO should "adjudicate the 
issue of entitlement to service connection for left foot drop 
and inform the veteran of his appellate rights with respect 
to this decision."  While the RO did adjudicate the issue of 
entitlement to a TDIU, it did not address the issue of left 
lower extremity neurological impairment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that, since the December 2004 Remand, 
the Court has provided new guidance with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA) notice that is 
necessary in increased rating claims.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

As set out by the Court in Vazquez-Flores, adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The issues on appeal arose from the type of claim described 
in Vazquez-Flores.  Service connection for a back disability 
was granted in December 1988.  The issues on appeal arose 
from an increased rating claim received at the RO in May 
2002.  The veteran was provided a VCAA notice letter in July 
2002, and another letter was sent in December 2004, in 
response to the Board's Remand.  However, the notice that has 
thus far been provided is deficient in that it does not 
inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating 
the effect of any worsening on his employment and daily life.  
It also does not inform the claimant that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, and it does not 
provide the pertinent rating criteria.  In this case, the 
criteria for a higher disability rating for lumbar impairment 
under the current rating schedule require a showing of 
unfavorable ankylosis or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
This information was not provided in either notice letter.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran and his representative an updated 
VCAA letter that conforms to the 
requirements of Vazquez-Flores, addressing 
the issues of entitlement to a rating in 
excess of 20 percent for degenerative disc 
disease of the lumbar spine prior to 
January 17, 2006, and higher than 40 
percent from January 17, 2006, to the 
present; entitlement to a rating in excess 
of 40 percent for right lower extremity 
neurological impairment; and entitlement 
to a separate compensable disability 
rating for left lower extremity 
neurological impairment.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to a 
separate compensable disability rating for 
left lower extremity neurological 
impairment, and inform the veteran of his 
appellate rights with respect to that 
decision.

5.  Then, the RO or the AMC should 
readjudicate the remaining claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


